DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 16, 2022, has been entered.
Claim 13 is amended; claims 17 and 18 are canceled.
The examiner notes that Applicant has not furnished any remarks or amendments alongside the RCE. As such, the assessment elaborated in the most recent Advisory Action continues to obtain: the now-entered claim set of 8/18/22 overcomes the outstanding 112 rejections, but because the changes broaden the scope of claim 13 by removing the requirement of independent movement between the top plate and susceptor, it is subject anew to rejection under 103. In addition, subsequent further consideration, the examiner has vacated the indication of allowable subject matter pertaining to claim 1.
Specifically, the final paragraph on the first page of claim 1 reads: “a moveable processing region encloses a portion of the interior space associated with a first one of the reaction zones.” (This syntax is also reproduced in a subsequent paragraph vis-à-vis the “second one of the reaction zones.”) Firstly, the nature of the “association” between the interior space and the reaction zone is overly broad. Theoretically, the interior space may be spatially separate from the reaction zone, whereby the “association” may simply indicate that both are contained within the same reactor. Rather than enclosing a portion of a space of a zone, the examiner suggests directly stating that the moveable processing region encloses the gas inlets/outlets. 
Secondly, it is merely a “portion” of the interior space that need be enclosed in order to satisfy the present limitation. It is not even necessary that the enclosed “portion” be fluidically coupled to an inlet or outlet – although a given “reaction zone” must contain an inlet and outlet, there is no requirement that the “interior space” of a reaction zone, much less a “portion” of an interior space of a reaction zone, must contain these features. The examiner suggests an amendment which clearly establishes that the volume contained by the moveable processing region also contains an inlet and outlet. For instance, claim 13 already provides such a template: the conclusion of the fourth paragraph codifies that the top plate and susceptor enclose an inlet and outlet. 
Thirdly, both claims 1 and 13 elaborate the steps of “exposing the substrate” to a first and/or second “process.” This term – “process” – is unacceptably broad, as it does not even require the use of a gas inlet. For instance, the “process” could be an act of buffering or cooling, which is formally satisfied simply by letting the substrate rest atop the susceptor. The examiner suggests clarifying the “process” to indicate the application of a gas to the substrate via the gas inlet. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., US 2010/0075488.
Claims 1, 3, 5, 13: Collins elaborates a method of using a multi-zone gas-phase reaction, comprising (Fig. 3): 
Providing a multi-zone gas-phase reactor, including:
A plurality of vertically-stacked reaction zones, each zone including an inlet (326, 328, 330) and outlet (332, 334, 336) [0043];
A top plate (~302) comprising a bottom surface;
A moveable susceptor (304) having a top surface [0039];
Wherein a moveable processing region is defined between the bottom and the top surface;
Moving the top plate and susceptor to position the processing region in a first reaction zone comprising an inlet and outlet – here, the susceptor occupies position 314;
Exposing the substrate to a first process in the first reaction zone [0039];
Moving the moveable susceptor to position the processing region in a second reaction zone – here, the susceptor occupies position 304;
Whereby this act changes the volume of the processing region to be greater than the volume of the processing region in the first reaction zone;
Positioning a substrate in the moveable processing region on the susceptor;
Moving the moveable susceptor in a vertical direction [0046];
Wherein the top plate and the moveable susceptor are configured to move independent of each other. 
To clarify, the top plate may be taken as the ceiling of Collins’ chamber. Although it is not apparent that the ceiling is movable, this is not required to satisfy the enumerated steps of establishing processing regions in the first and second reaction zones. As such, because the aspect of the top plate’s mobility is superfluous to the method’s stated purpose when used in conjunction with a moveable susceptor, the Office considers a fixed top plate and a movable top plate to be equivalent for the purpose of changing the volume of a processing region, whereby the selection of either alternative is obvious over the other.
Claim 10: Collins executes ALD [0047].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Choi et al., US 2015/0147488.
Collins is silent regarding the feature of showerhead disposed in a top plate. Choi, though, discloses a cross-flow reactor which is supplemented with a top plate (IS) formed as a showerhead which may be used to supply another gas, like a plasma (Figs. 2; [0049-52]). It would have been obvious to integrate a showerhead within Collins’ apparatus to augment the system’s operational scope by affording opportunities to supply additional gas types. 
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Chin et al., US 2003/0023338. Chin elaborates a method of using a multi-zone gas-phase reaction, comprising (Fig. 4): 
Providing a multi-zone gas-phase reactor, including:
A plurality of vertically-stacked reaction zones, each zone including an inlet (MFC) and outlet (PUMP);
A top plate comprising a bottom surface;
A moveable susceptor having a top surface;
Wherein a moveable processing region is defined between the bottom and the top surface;
Positioning a substrate in the moveable processing region on the susceptor;
Moving the moveable susceptor in a vertical direction;
Wherein the top plate and the moveable susceptor are configured to move independent of each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716